Exhibit ClosedLoop™ clinical systems for safer healthcare. FOR IMMEDIATE RELEASE Contact:John Van Blaricum 913.307.1017 Michael Martens Joins Mediware as Chief Financial Officer With executive finance experience at Euronet, Cerner and Sprint, Martens brings a track record of growth programs and proven results. LENEXA, KS January 12, 2010 – Mediware Information Systems, Inc. (NASDAQ: MEDW) announced today that, effective February 10, 2010, Michael Martens will be the Company’s new chief financial officer. Martens leaves Euronet Worldwide, Inc. (NASDAQ: EEFT) where he held key financial positions for more than five years. “Mike’s unique mix of industry and professional experience is an excellent fit with Mediware’s needs and I’m ecstatic that he is joining our team,” said Thomas Mann, Mediware’s president and chief executive officer. “He brings a broad base of experience including public accounting as well as executive financial management for rapidly growing public healthcare and software technology companies. I expect he will make an immediate contribution and help us maximize our resources as we continue to pursue growth.” Mr.
